In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-07-00139-CV

______________________________



IN THE MATTER OF THE MARRIAGE OF SHARON SUE YOUNG 

AND GREGORY RAY YOUNG




On Appeal from the County Court at Law

Lamar County, Texas

Trial Court No. 76006







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Gregory Ray Young, appellant, and Sharon Sue Young, appellee, have filed an agreed motion
seeking to dismiss this appeal.  Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure,
the motion is granted.  See Tex. R. App. P. 42.1.
	We dismiss the appeal.

							Jack Carter
							Justice

Date Submitted:	April 8, 2008	
Date Decided:		April 9, 2008


tacted Coleman by letter,
reminding him that the record was over thirty days past due, and warning him that, if we did not
receive an adequate response within ten days, we would dismiss the appeal for want of prosecution
pursuant to Rule 42.3(b) and (c) of the Texas Rules of Appellate Procedure.  See Tex. R. App. P.
42.3(b), (c).
	As of the date of this opinion, we have received no response. 
	We dismiss the appeal for want of prosecution.


						Bailey C. Moseley
						Justice

Date Submitted:	October 29, 2007
Date Decided:		October 30, 2007